Citation Nr: 1520059	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-44 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable evaluation for residuals of left foot injury with excisions of sesamoid and neuroma.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to September 1997.  He is a recipient of the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference technology; the transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that further evidentiary development is necessary at this juncture, specifically to provide the Veteran a new and adequate VA examination assessing the current manifestations and severity of his service-connected left foot disability.  

Not only does the evidence since the last VA foot examination of record demonstrate a worsening of the left foot disability, but the December 2008 VA examination appears to have been grossly inadequate for rating purposes.  In an April 2009 statement, the Veteran indicates that his extensive medical history regarding his left foot injury and subsequent surgeries was not considered by the examining physician.  In that statement, the Veteran actually provides a summary regarding his left foot history which should be considered by the new examiner in conjunction with a review of the actual medical records.  

The Veteran testified that he has scars resulting from his left foot surgeries that are painful and tender.  As scars associated with a service-connected disability may warrant a separate rating, a scars examination should be ordered in this case.

As such, a new examination assessing the left foot disability and associated scars is ordered.

Furthermore, considering the Veteran's competent and credible assertions as to the nature of his left foot disability, such as his inability to walk barefoot and numbness in three of his toes, the Board finds that upon remand, the AOJ should consider whether a referral for extraschedular consideration is warranted.  

Lastly, the record shows that the virtual case file contains current VA treatment records through January 2015 from the New York VA medical center.  Otherwise, the Veteran has not indicated that there are any outstanding medical records referable to his claim.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination with a podiatrist to assess the current level of severity of his left foot disability.  The entire record must made available to and reviewed by the examiner, to include a review of the Veteran's extensive medical history as it pertains to his left foot disability.  The examination must be conducted following the protocol found in VA's Disability Examination Worksheet for VA Feet Examination, revised on May 1, 2007.  The examiner must identify any and all left foot disabilities present on the record.

As the Veteran testified that his scars are tender and painful, the Veteran should also be afforded a VA examination to assess the level of severity of his scars associated with his left foot surgeries.  

The examiner(s) must comment on the effects of the service-connected disability/disabilities on occupational functioning and daily activities.  

2. The AOJ should consider whether referral of the Veteran's increased rating claim for his left foot disability to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (2014) is warranted.

3. Thereafter, the AOJ should readjudicate the claim, to include whether referral for extraschedular consideration is warranted under the provisions of 38 C.F.R. § 3.321 (2014).  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). 

The AOJ must specifically discuss whether a separate schedular rating is warranted under the applicable diagnostic codes, to include scars, given the results of the VA examination.

If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




